DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 18-20, 23, 26, 27, 29, 30, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Norton DoorControls (“How to properly adjust a Door Closer” YouTube video, Sep 6, 2017, available at https://www.youtube.com/watch?v=GWOd31MQJnU; screenshot provided; cited previously, URL updated; hereinafter “Norton”) in view of Zasowski et al. (US .

Regarding claim 23, Norton teaches a method, comprising:


analyzing movement of a door having a door closer to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., analyzing the movement of the door from the 90 degree open position to the closed position to determine the timing of the door was in sweep and latching zones);
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., determine whether to loosen or tighten the sweep and/or latching valve based on the timing in each zone for a successful installation of the door closer);

manually adjusting the door closer based on the at least one adjustment (i.e., adjusting the sweep and/or latching valves accordingly); 

Norton does not explicitly disclose (see the underlined):
displaying at least one installation instruction on a graphical user interface, the at least one installation instruction corresponding to the at least one adjustment to the door closer; and
manually adjusting the door closer based on the at least one installation instruction. 
Note that Norton (the video) itself can be an installation instruction corresponding to the at least one adjustment of the door closer.
	On the other hand, Zasowski teaches:
displaying at least one installation instruction on a graphical user interface (i.e., “Such as a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen 72" to assist the user”; see [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Zasowski to provide a GUI device to display installation instruction corresponding to adjustment of the sweep/latching valves, 

Norton does not explicitly disclose (see the underlined):
removably mounting a mobile device having at least one sensor on a door or on a door closer attached to the door; 
generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; 
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position;
removing the mobile device from the door or the door closer.
But Mahler teaches:
removably mounting a mobile device having at least one sensor on a door (i.e., “The rotation of a door can also be captured by the magnetometer of a smartphone when the phone is mounted on a door”; see Abstract); and
generating, by the at least one sensor, motion data indicative of motion of the door as the door is moving (i.e., “By mounting a smartphone on a door… We reference Earth’s Magnetic North to determine how far the 
And Baumgarte teaches:
analyzing the motion data (i.e., “evaluate the range of information provided by the position sensor 142 during the opening and closing of the entryway device 106”; see [0034]) to determine a duration the door was between the open position and the closed position (i.e., “the timer 148 may be used to evaluate the sweep time taken for the entryway device 106 to complete its displacement to the closed location”; see [0038]).
Note that Norton teaches using a watch to time the duration in each closing zone. On the other hand, it is well-known that a smartphone has a timer/clock for recording or indicating time. Since the smartphone is mobile and the adjustment need not be performed all the time, it is can be unmounted when the adjustment is done.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Zasowski, further in view of Mahler and Baumgarte, to use a smartphone programmed to measure the timing in sweep and latching zone for the adjustment of the door closer, by incorporate the steps of removably mounting a mobile device having at least one sensor on a door or on a door closer attached to the door; generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position; and removing the mobile device from the door or the door closer, as claimed. The 

Regarding claim 18, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose: 
launching an application on the mobile device and recording the motion data generated by the at least one sensor.
	However, Mahler teaches using a mobile app on the smartphone to collect sensor data ( see p. 1, col. 1, ¶ 2) Therefore, it is either implied or would have been obvious to launch an application on the mobile device and recording the motion data generated by the at least one sensor as claimed, as a result of the modification applied to claim 23 above, for the purpose of determining the timing (i.e., duration) in each closing zone by recording and correlating the sensor data with corresponding timestamps for analysis.

	Regarding claim 19, Norton further teaches:
wherein the open position is ninety degrees from the closed position (see Norton).
	
	Regarding claim 20, Norton further teaches:
wherein the at least one adjustment to the door closer comprises an adjustment of at least one of a main valve (i.e., sweep valve) of the door 

Regarding claim 26, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
wherein the at least one installation instruction is displayed on the mobile device removably mounted to the door or on the door closer.
However, it is well-known that a smartphone has a display. It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the smartphone removably mounted to the door or on the door closer to also display the at least one installation instruction, as claimed. The motivation would be to conveniently and economically use the same device for sensing motion and displaying instructions.

Regarding claim 27, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
displaying on the graphical user interface a notification indicative of a successful installation of the door closer in response to a determination that no adjustments to the door closer are necessary for the successful installation of the door closer.
However, as indicated by Norton, adjustment is only needed when the sweep time or latching time is outside a predetermined timing. It would have been obvious to 

Regarding claim 29, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
wherein analyzing the motion data comprises (i) transmitting the motion data to a server and (ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door movement zones; and 
wherein determining the at least one adjustment to the door closer comprises determining the at least one adjustment by the server.
However, Baumgarte further teaches:
communicating information between the door closer and other devices (i.e., “the door closer assembly 104 may be in communication with one or more devices of the access control system 100, including, for example, one or more servers 128, the lockset device 102, an access control panel or host 130, and/or a mobile electronic device 132, among other devices”; see [0021]); and
using the other devices, such as a server, in lieu of the processing device of the door closer assembly to evaluation of the position and calibration (i.e., “in lieu of the processing device 134 of the door closer assembly 104, one or more other components of the access control system 100 may retain the reference information or data from the calibration of the door closer system 104 and/or evaluate information provided by the position sensor 142 to determine the position of the door closer assembly 104, and thus the position of the associated entryway device 106. For example, according to certain embodiments, the reference information or data obtained by calibration of the door closer assembly 106 may be retained by a memory of the lockset device 102, server 128, and/or access control panel or host 130. Further, such information may be retrieved from the memory of other such devices of the access control system 100 and used by the processing devices of those devices, and/or used by a different one of those other devices, to determine the position of the door closer assembly 104 and/or the entryway device 106”; see [0031]).
Mahler also teaches that a smartphone can communicate with a server (see p. 3, col. 1, ¶ 1 and FIG. 6). It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a server in the system in lieu of the smartphone for the determination of the at least one adjustment, analyzing the motion data comprises (i) transmitting the motion data to a server and (ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door 

Regarding claim 30, Norton further teaches:
wherein the determining the at least one adjustment to the door closer comprises at least one of: 
determining an adjustment to a main valve of the door closer;
determining an adjustment to a latch valve of the door closer; or 
determining an adjustment to a spring of the door closer (see Norton regarding adjusting the sweep and/or latching valves).

Regarding claim 38, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
Norton does not explicitly disclose:
normalizing the motion data prior to analyzing the motion data.
But Mahler further teaches:
normalizing the motion data prior to analyzing the motion data (i.e., “our raw accelerometer data points are converted to a positive value (V i) and then normalized from -1 to 1”; see p. 4, col. 2, ¶ 1).
Also it is well-known to normalize data for better data coherence for processing.


Regarding claim 39, as a result of modification applied to claim 23 above, Norton in view of Zasowski, Mahler, and Baumgarte further teaches:
wherein analyzing the motion data comprises segmenting the motion data into a plurality of segments corresponding to the plurality of door movement zones (see Norton regarding segmenting the movement of the door into sweep and latching zones).

3.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Zasowski, Mahler and Baumgarte, further in view of BECK (US 20170198496 A1; cited in IDS).

Regarding claim 32, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).
 Norton does not explicitly disclose:	
wherein the at least one sensor comprises a gyrometer.
But BECK teaches:
using a gyrometer of a door lock to determine door orientation with respect to a door jamb (i.e., “The electronic lock 100 may include a door orientation detection circuit 200 (FIG. 2) for sensing an orientation of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Zasowski, Mahler, and Baumgarte, further in view of BECK, to using or including a gyrometer in the at least one sensor by replacing or supplementing the function of the magnetometer in the smartphone. The motivation would be to help determine the door position with the gyrometer’s known capability of reliably detecting a door orientation.

4.	Claims 31, 33, 35-37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Baumgarte.

Regarding claim 31, Norton teaches a method, comprising: 


analyzing movement of a door having a door closer to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., analyzing 
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., determine whether to loosen or tighten the sweep and/or latching valve based on the timing in each zone for a successful installation of the door closer); 
wherein the plurality of door movement zones comprises a main zone and a latch zone (i.e., sweep and latching zones); 
wherein the determining the at least one adjustment to the door closer comprises determining to loosen a main valve of the door closer in response to determining the duration the door was in the main zone is greater than a first threshold time (i.e., loosen the sweep valve to speed up if it is too slow when compared to a desired sweep time); 
wherein the determining the at least one adjustment to the door closer comprises determining to tighten the main valve in response to determining the duration the door was in the main zone is less than a second threshold time (i.e., tighten the sweep valve to slow down if it is too fast when compared to a desired latching time); and 
wherein the first threshold time is greater than the second threshold time (i.e., the desired sweep time is greater than the desired latching time).
Norton does not explicitly disclose (see the underlined
positioning at least one sensor on a door or on a door closer attached to the door; 
generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; and
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position.
But Baumgarte teaches:
positioning at least one sensor (i.e., “a position sensor 142”) on a door or on a door closer attached to the door (i.e., “The processing system 126 may be positioned about, or extend along, one or more portions of the door closer assembly 104”; see [0022]); 
generating, by the at least one sensor, motion data (i.e., sensing positions over time as the door moves) indicative of motion of the door (i.e., “The position sensor 142 is adapted to sense a position or location of the door closer assembly 104, and thus the position or location of the entryway device 106… a variety of other types of position sensors may be used to provide or determine the position of the door closer assembly 104, and thus the position of the entryway device 106”; see [0025]) as the door is moved from an open position to a closed position (i.e., “evaluate the range of information provided by the position sensor 142 during the opening and closing of the entryway device 106”; see [0034]); and
analyzing the motion data to determine a duration the door was in a door movement zone (i.e., sweep) between the open position and the closed position (i.e., “the timer 148 may be used to evaluate the sweep time taken for the entryway device 106 to complete its displacement to the closed location”; see [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Baumgarte to use a motion sensor with a timer (such as the one in Baumgarte) by positioning at least one sensor on a door or on a door closer attached to the door; generating, by the at least one sensor, motion data indicative of motion of the door as the door is moved from an open position to a closed position; and analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position, as claimed. The motivation would be to help more accurately determining the timing in each closing zone during installation adjustment, by using a motion sensor with a timer.

Regarding claim 33, Norton teaches a method, comprising: 

analyzing movement of a door having a door closer to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position (i.e., analyzing 
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones (i.e., determine whether to loosen or tighten the sweep and/or latching valve based on the timing in each zone for a successful installation of the door closer); and 
manually adjusting the door closer based on the at least one adjustment to the door closer (i.e., adjusting the sweep and/or latching valves accordingly).
Norton does not explicitly disclose (see the underlined):
generating, by at least one sensor, motion data indicative of motion of a door having a door closer as the door is moved from an open position to a closed position; 
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position.
But Baumgarte teaches:
generating, by the at least one sensor, motion data (i.e., sensing positions over time as the door moves) indicative of motion of the door (i.e., “The position sensor 142 is adapted to sense a position or location of the door closer assembly 104, and thus the position or location of the entryway 
analyzing the motion data to determine a duration the door was in a door movement zone (i.e., sweep) between the open position and the closed position (i.e., “the timer 148 may be used to evaluate the sweep time taken for the entryway device 106 to complete its displacement to the closed location”; see [0038]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Norton in view of Baumgarte to use a motion sensor with a timer (such as the one in Baumgarte) by generating, by at least one sensor, motion data indicative of motion of a door having a door closer as the door is moved from an open position to a closed position; and analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position, as claimed. The motivation would be to help more accurately determining the timing in each closing zone during installation adjustment, by using a motion sensor with a timer.

Regarding claim 35
wherein the determining the at least one adjustment to the door closer comprises determining the at least one adjustment to the door closer based on at least one user-selected installation setting for the door closer (i.e., the user determines whether to loosen or tighten the sweep and/or latching valves to adjust the timing in each zone according to the user preference or industry standard).

Regarding claim 36, as a result of modification applied to claim 33 above, Norton in view of Baumgarte further teaches:
positioning the at least one sensor on the door or on the door closer i.e., “The processing system 126 may be positioned about, or extend along, one or more portions of the door closer assembly 104”; see Baumgarte, [0022]).

Regarding claim 37, Norton further teaches:
wherein the determining the at least one adjustment to the door closer comprises at least one of: 
determining an adjustment to a main valve of the door closer; 
determining an adjustment to a latch valve of the door closer; or 
determining an adjustment to a spring of the door closer (see Norton regarding adjusting the sweep and/or latching valves).

claim 41, as a result of the modification applied to claim 33 above, Norton in view of Baumgarte further teaches:
wherein analyzing the motion data comprises segmenting the motion data into a plurality of segments corresponding to the plurality of door movement zones (see Norton regarding segmenting the movement of the door into sweep and latching zones).

5.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Baumgarte, further in view of Zasowski.

Regarding claim 34, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 Norton does not explicitly disclose:
displaying at least one installation instruction corresponding with the at least one adjustment on a graphical user interface.
Note that Norton (the video) itself can be an installation instruction corresponding to the at least one adjustment of the door closer.
	On the other hand, Zasowski teaches:
displaying at least one installation instruction on a graphical user interface (i.e., “Such as a preloaded installation instruction manual, an activation or setup wizard, or installation and/or troubleshooting videos, may be displayed on the GUI display screen 72" to assist the user”; see [0048]).
.

Allowable Subject Matter
6.	Claims 40 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 40 and 42, the closest prior art of record fails to teach the features (claim 40 as a representative claim): “wherein the at least one threshold time is based on a duration the door was in the main zone,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Response to Arguments
7.	The objections to the specification have been withdrawn in view of the amendment.

8.	The objections to the claims for informalities have been withdrawn in view of the amendment.

9.	The rejections on Double Patenting have been withdrawn in view of the terminal disclaimer of 03/09/2022. 

10.	The rejections under 35 US 112(b) have been withdrawn in view of the amendment.

11.	Applicant’s arguments with respect to rejections under 35 USC 103 have been considered but are moot because new grounds of rejections have been found, necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN C KUAN/Primary Examiner, Art Unit 2857